Title: To Benjamin Franklin from James Hutton, 2 March 1778
From: Hutton, James
To: Franklin, Benjamin


My old Friend
March 2. 1778.
I recd. last week your Letters of Feb. 1. and 12. The advice you give is such that I do not well see what use can be made of it. I am obliged to you however for answering my importunate Letter. I should always think it is far better that those Ministers, in whose time the war began, should accomodate matters, than any other persons whatever. I see a something therein of far more security for you, and far more honourable than if it were otherwise and on farther consideration I am persuaded you might yourself think so.
The Misapprehensions of each others views, neither side entring sufficiently into what the other apprehended caused a thousand times more Evil than was ever a priori intended by either.
Here has been more misfortune than malice, (though there has been no scarcity of the last, on both sides) after the misapprehensions took too deep root.
Verily we also have lost Blood enough and it has cost us money enough, for us, on our side the Sea, to mention indemnisation. But I have hopes, in the midst of my Sorrows, that a kind End may be made of these Troubles.
As I thought the sort of Independence in that Line, mentioned at Paris, could not or would not be accepted in this Country, I wished for your advice and that of Mr. Dean, that I might be able to mention it, in which all real Security for you might be attain’d and a speedy End made of matters in a noble and honourable way for both. Your Letters spoke in such high Terms as if you only threw out those things in order to abate largely. I believe the time is at hand when a yea yea and a nay nay is better than this kind of huckstering.
As a Peace-wisher, but not tall enough to be a Peace-maker, I only suffer, and can not propose those Points seriously which you hinted at and express’d too hard. Shall these also be found in Ariosto’s moon?
You know I was always griev’d at the Treatment you met with, while here, because I look’d on you as a man eager to prevent that mischief, by warning and honest Representation of the Consequences that you saw would arise and which you seemd to me to labour so hard to prevent. Alas! you was not understood, nor attended to. Neither was Government here understood. Hence all these mischiefs which I now and then here, as well as at Passy, so lament. All that is past should be forgotten on both sides. It was all a Season of Darkness and Resentment. Let that be buried in Oblivion, the best place for it, and the wisest temper now. Let both sides look forward to better days and embrace cordially. I am your truly afflicted but affectionate
Hutton
 
Addressed: Monsieur Le Dr. Franklin
Notation: Hutton 2d March 1778
